DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendments to the specification filed 4/4/2022 are considered by the examiner and are herein entered.   
The disclosure is objected to because of the following informalities: “phosphor-free” should be amended to “phosphorus-free” as “phosphor” is generally a synthetic fluorescent substance, which is different from “phosphorus”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24, 27 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24, 27 and 31 are indefinite “phosphor-free” should be amended to “phosphorus-free” as “phosphor” is generally a synthetic fluorescent substance, which is different from “phosphorus”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-33 are rejected under 35 U.S.C. 103 as being unpatentable over E et al., International Publication No. WO2009/121378 (hereinafter referred to as E) in view of Bataafsche Petroleum, GB Publication No. 742,547 (hereinafter referred to as Bataafsche Petroleum) further in view of Savage et al., US Patent No. 2,790,776 (hereinafter referred to as Savage).  
Regarding claims 19, 21-30, E discloses a grease composition for use in constant velocity joints (as recited in claim 1) (see Title) comprising:
a) a base oil, such as, 65 to 86.9 wt% of a base oil composition including 10 to 60 wt% of a paraffinic base oil, 30 to 80 wt% of naphthenic oils and 5 to about 40 wt% of a polyalphaolefin (PAO) base oils (as recited in component a) of claim 19 and reads on claims 28-30) (Page 9/Lines 26-35 and Page 11/Lines 16-27);
 	b) 18 wt% of a thickener (reads on component b) of claim 19 and reads on claim 26 – as E discloses the general knowledge in the art of the use of lithium-based thickeners) (Page 11-12/Lines 35-3 and see Examples/Table 1 and Page 2/Lines 9-19);
	c) E discloses the presence of additional additives, including zinc compounds (Page 7/Lines 15-17 and Page 12/Lines 29-36),
	d) E discloses the presence of additional additives (Page 12/Lines 29-36),
	e) 0.5 wt% of MoS2 (molybdenum disulfide as recited in claim 19) (Page 12/Lines 14-25 and see Tables and Claim 3 of E),
	f) 0.1 to 3 wt% of an EP agent, such as, a metal-free polysulfide having an active sulfur content of at least about 20 wt% (organic sulfur-additive as recited in claims 22-23) (Page 7/Lines 19-31); 
	g) fatty amine phosphates (organic phosphorus-containing additive as recited in claim 24) (Page 9/Lines 15-19);  
	h) 0.1 to about 2 wt% of an antioxidant (anti-oxidation agent as recited in claim 25) (Page 7-8/Lines 33-6); and
	i) 0.25 to 5 wt% of a molybdenum dithiocarbamate (phosphorus-free organic molybdenum complex as recited in claim 27) (see Claim 6 of E).        
	E discloses all the limitations discussed above but does not explicitly disclose zinc sulfide and copper sulfide as recited in components c) and d) of claim 19 respectively, nor the concentration of the organic phosphorus-containing compound as recited in claim 24.  
	Bataafsche Petroleum discloses grease compositions comprising mineral base oils, gelling agents (thickeners) and metal sulfides including 1 to 10 wt% of zinc sulfides and copper sulfides (as recited in component c) of claim 19) (Page 2/Lines 23-36).  Bataafsche Petroleum further discloses a minor concentration of organic phosphate compounds, trioctyl phosphate (Page 4/Lines 76-90).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the zinc sulfide compounds of Bataafsche Petroleum in the composition of E in order to enhance the stabilizing properties of the grease composition (Page 2/Lines 66-71).     
	Bataafsche Petroleum discloses all the limitations discussed above but does not explicitly disclose a combination of zinc and copper sulfides as recited in claim 19.  
	Savage discloses a grease composition comprising a base oil (Col. 6/L. 12-36) to which is added 1 to about 20 wt% of a copper sulfide compound (as recited in component c) of claim 19 and renders claim 21 obvious) (Col. 5/L. 29-52).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the copper sulfide compounds of Savage in the grease composition of E/Bataafsche Petroleum in order to enhance the properties of the composition (column 5, lines 29-52 of Savage).    

	Regarding claims 20 and 31-33, see discussion above.  

Double Patenting
9.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
10.       Claims 19-33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 17-30 of application No. 17/637,693. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending ‘693 application discloses the same limitations as does the instant application except the zinc sulfide component of the instant claims. Bataafsche Petroleum, the disclosure is incorporated herein by reference, discloses zinc sulfide component as discussed above in grease compositions for enhancing the stability of greases.      
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
 
Double Patenting II
10.       Claims 19-33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 17-29 of application No. 17/637,665. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending ‘665 application discloses the same limitations as does the instant application except the copper sulfide component of the instant claims.  Savage, the disclosure is incorporated herein by reference, discloses copper sulfide component as discussed above in grease compositions for enhancing the properties of greases.      
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
12.         There were unused Y references from the ISR report.  The examiner is of the position that the prior art cited adequately reads on the claims as instantly recited.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771